Citation Nr: 1505624	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-03 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pes planus, and if so, whether service connection is warranted for the claimed disability.  

2.  Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus and chronic fasciitis.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to March 1982.  

This case comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which originally had jurisdiction over this appeal, and Wilmington, Delaware, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

In August 2014, the Veteran testified at a personal hearing at VA's Central Office in Washington, DC, before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In a decision in July 1983, the RO denied entitlement to service connection for bilateral pes planus.  At the time of the RO decision, the Veteran was diagnosed with pes planus, which is a diagnosis that was part of the evidentiary record at the time of the July 1983 rating decision.  Since the 1983 rating decision, the Veteran's bilateral foot disability has been diagnosed not only as bilateral pes planus but also as chronic fasciitis.  For these reasons new and material evidence is only necessary to reopen the claim of entitlement to service connection for a foot condition diagnosed as bilateral pes planus.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1996) (the use of different nomenclature to identify the disability for which service connection is sought does not transform a claim which has been previously denied into a separate and distinct, or new, claim).  As for a bilateral foot disorder other than bilateral pes planus, new and material evidence is not necessary to reopen the claim as the diagnoses were not of record at the time of the last final rating decision in July 1983.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); and Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue of entitlement to service connection for bilateral pes planus is characterized as entitlement to service connection for a bilateral foot disability, to include pes planus and fasciitis.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The underlying issue of entitlement to service connection for bilateral foot disorders, to include pes planus and fasciitis, is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a decision in July 1983, the RO denied service connection for bilateral pes planus based on the determination that the Veteran had a bilateral foot condition which existed prior to service and was not aggravated thereby.  

2.  At the time of the RO decision in July 1983, the Veteran was diagnosed with pes planus.  

3.  The additional evidence presented since the decision by the RO in July 1983 relates to an unestablished fact necessary to substantiate the claim.  



CONCLUSIONS OF LAW

1.  The decision in July 1983 by the RO, denying entitlement to service connection for a foot condition, to include bilateral pes planus, became final.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  
 
2.  The additional evidence presented since the rating decision by the RO in July 1983, is new and material, and the claim of service connection for a foot condition diagnosed as bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented in part at 38 C.F.R § 3.159 (2014), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In light of the reopening of the previously denied claim of service connection for a foot condition diagnosed as pes planus, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.   

Application to Reopen the Claim of Service Connection

In a rating decision in July 1983, the RO denied entitlement to service connection for bilateral pes planus based on the determination that the Veteran's bilateral flat feet existed prior to service and were not aggravated thereby.  The RO reviewed the service treatment records (STRs) and noted that the Veteran's pes planus was noted upon enlistment examination.  Additional treatment for this condition was not indicated during service, although the Veteran was seen on numerous occasions for right knee/leg problems.  Post service VA examination also showed bilateral pes planus.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  The Veteran's application to reopen the claim of service connection was received in 2009.  The current regulatory definition of new and material is as follows.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  

Whether or not the RO reopened a claim is not dispositive, as it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The language of 38 C.F.R. § 3.156(a) (2014) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b) (2014).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.  

At the time of the last final denial by the RO in July 1983, the evidence consisted of STRs, a private report from March 1983, and VA examination report from April 1983.  These records reflect that the Veteran was noted to have flat feet in May 1976 upon enlistment examination, but the condition was not considered disabling.  No inservice treatment is indicated.  A post service private physician noted in March 1983 that the Veteran had had flat feet since an early age.  Upon VA examination in April 1983, the condition was noted.  Examination at that time showed that the longitudinal arches were indeed down completely, but there was no swelling or redness and only discrete callosities.  The claim was denied in that the preexisting disorder was not found to have been aggravated beyond normal progression during service.  

The additional evidence presented since the last final denial in July 1983 includes a December 2009 request to reopen the claim with contentions that the Veteran had experienced ongoing foot problems since discharge from service, a private physician's December 2009 record that reflects that the Veteran was treated for bilateral foot pain secondary to flat feet, and a private physician's statement dated in May 2013 wherein it was opined that the Veteran's foot problems included chronic fasciitis.  The physician added that it was "possible that this was made worse by his time in the military."  Another private physician also submitted a May 2013 statement upon which it was noted that the Veteran had been seen for foot problems for 20 years.  

Also added to the record (in August 2014) were statements by the Veteran's wife attesting to the fact that the Veteran had had foot problems since his return from service, to include pain and callouses, which required the use of inserts.  

As the newly received evidence documents the Veteran's assertions of continuity of symptomatology of foot pain since service, the Board finds this evidence is sufficient to reopen the claim.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (finding that appellant's competent statements of continuous post-service foot pain and flatness of feet are material because the determinative issue (nexus) involves the question of continuity of symptomatology; statements regarding continuity of symptomatology provide a direct link between the appellant's active service and the current state of his condition; where the determinative issue is not one of medical causation but of continuity of symptomatology, lay testimony may suffice to reopen a claim.). Further, in Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The Veteran has provided new assertions as presented by himself and his family members that he has had bilateral foot pain since service, and the Board finds that obtaining an opinion concerning whether the Veteran has a disability based on continuity of symptomatology since service is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2014).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a foot condition diagnosed as bilateral pes planus.  


ORDER

As new and material evidence has been presented, the claim of service connection for bilateral pes planus is reopened.  To this extent only the appeal is granted.  


REMAND

As discussed above, STRs show that the Veteran was noted to have pes planus upon enlistment examination.  While additional treatment for this condition is not indicated during service, post service private and VA exams in 1983 reflect that the condition continued to be noted.  And, as noted above, recent private records dated from 2009 and 2013 reflect diagnoses of bilateral foot problems to include pes planus and chronic fasciitis.  

It has been asserted that the Veteran's foot problems continued ever since military service, resulting in pain and callouses, requiring the use of inserts for his complaints.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  
 
2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his bilateral foot disability found to be present.  

The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After examining the Veteran and reviewing the record, the examiner is asked to address the following questions: 

(a) As to bilateral pes planus, is it at least as likely as not (50 percent probability) that the bilateral pes planus that pre-existed entrance into service was aggravated to a permanent degree during service beyond that which would have been expected given the normal progression of the disability?  

(b) As to any other bilateral foot condition found (to include chronic fasciitis): 

Is it at least as likely as not (50 percent probability) that the Veteran's bilateral foot diagnosis had its onset in service?  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In providing the above opinions, the examiner is requested to comment on the May 2013 private physician's statement that it was possible that the Veteran's foot problems were made worse by his time in the military.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

3.  On completion of the above, adjudicate the claim.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


